DETAILED ACTION

This communication is responsive to Amendment filed 03/08/2022.
Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.   In Amendment, claim 1 is amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al. (U.S. 2007/0223873 A1) in view of Triplett et al. (U.S. 2013/0343566 A1) and further in view of Zavaliagkos et al. (U.S. 7,274,775 B1).
Re claim 1, Gilbert et al. disclose in Figures 1-4 an apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: send, to a first plurality of user devices, content comprising a first playback speed, wherein the content is output at the first plurality of user devices at the first playback speed (e.g. Figures 1-2, abstract, and paragraphs [0017-0018 and 0024] wherein the content has playback speed to send to the clients via network); determine that a portion of the first plurality of user devices adjusted the output of the content from the first playback speed to a second playback speed (e.g. paragraph [0041] wherein the user can adjust the desired playback speed); associate the second playback speed with the content; and send, to a second set of user device and based on associating the second playback speed with the content, the content comprising the second playback speed, wherein the content is output at the second set of user device at the second playback speed (e.g. Figures 3-4 and paragraphs [0020 and 0026-0027] wherein the playback syllable rate is adjusted (playback at second speed)).  Gilbert et al. fail to explicitly disclose (1) the second set of user device comprises multiple user devices and (2) the playback speed based on the determination that the portion of the first plurality of user devices adjusted the output of the content from the first playback speed to the second playback speed.  However, Triplett et al. disclose the adjusted playback content is sent back to the second set of user device comprises multiple user devices (e.g. abstract, Figure 10 and paragraphs [0050 and 0096] wherein there are multiple devices within the zone) In addition, Zavaliagkos et al. disclose in Figures 1-6 the playback speed based on the determination that the portion of the first plurality of user devices adjusted the output of the content from the first playback speed to the second playback speed (e.g. Figure 6 components 222 and 224 and col. 15 lines 45-65 wherein multiple playback speed from other user devices are gather and used for determining the current and future playback).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to add the second set of user device comprises multiple user devices and the playback speed based on the determination that the portion of the first plurality of user devices adjusted the output of the content from the first playback speed to the second playback speed as seen in Triplett et al. and Zavaliagkos’s invention into Gilbert et al.’s invention because it would enable to enhance the system by adjusting/normalizing multiple systems playback speed simultaneously. 
Re claim 2, Gilbert et al. in view of Triplett et al. disclose the second playback speed comprises a playback speed recommendation associated with a third party (e.g. Gilbert et al. – paragraph [0018] and Triplett et al. – paragraphs [0070-0071] wherein the playback speed associated with the content producer). 
Re claim 3, Gilbert et al. in view of Triplett et al. disclose the playback speed recommendation comprises at least one of a minimum playback speed, a maximum playback speed, or an average playback speed (e.g. Triplett et al. – paragraph [0086]). 
Re claim 4, Gilbert et al. in view of Triplett et al. the processor-executable instructions further cause the apparatus to determine that the content is associated with a content type (e.g. Gilbert et al. – paragraph [0024] and Triplett et al. – paragraphs [0091 and 0099]). 
Re claim 5, Gilbert et al. in view of Triplett et al. the processor-executable instructions further cause the apparatus to: determine that second content is associated with the content type; and send the second content comprising the second playback speed (e.g. Gilbert et al. – abstract and paragraph [0024] and Triplett et al. – paragraphs [0091 and 0099]). 
Re claim 6, Gilbert et al. in view of Triplett et al. the first plurality of user devices are associated with a playback profile (e.g. Gilbert et al. – paragraph [0018] and Triplett et al. – paragraph [0087]).
Re claim 7, Gilbert et al. in view of Triplett et al. the second plurality of user devices are associated with a playback profile (e.g. Gilbert et al. – paragraph [0018] and Triplett et al. – paragraph [0087]). 
Re claim 15, Gilbert et al. disclose in Figures 1-4 an apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: determine a playback speed recommendation for a first segment of content (e.g. paragraph [0018] wherein playback speed can be associated with the source); determine a playback speed preference associated with a user device (e.g. paragraph [0041] wherein the user can adjust the desired playback speed); determine, based on the playback speed preference: a first playback speed for the first segment of the content (e.g. paragraph [0020] adjusted playback); and send, to the user device, the first segment of the content comprising the first playback speed and the first audio pitch (e.g. Figures 3-4 and paragraphs [0020 and 0026-0027] wherein the playback syllable rate is adjusted (playback at second speed)).  Gilbert et al. fail to disclose (1) wherein the playback speed recommendation is associated with a third party and (2) comprises a minimum playback speed, a maximum playback speed, and an average playback speed and determine the playback speed and a first audio pitch based on one or more of the minimum playback speed, the maximum playback speed, or the average playback speed.  However, Triplett et al. disclose in Figures 1-10 (1) the playback speed recommendation is associated with a third party (e.g. paragraphs [0070-0071] wherein the playback speed associated with the content producer) and Zavaliagkos et al. disclose in Figures 1-6 a minimum playback speed, a maximum playback speed, and an average playback speed and determine the playback speed and a first audio pitch based on one or more of the minimum playback speed, the maximum playback speed, or the average playback speed (e.g. col. 9 line 53 to col. 10 line 12 and col. 10 lines 28-40 wherein the playback speed can be derived from averaging playback speeds).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to add (1) the playback speed recommendation is associated with a third party and (2) comprises a minimum playback speed, a maximum playback speed, and an average playback speed and determine the playback speed and a first audio pitch based on one or more of the minimum playback speed, the maximum playback speed, or the average playback speed as seen in Triplett et al. and Zavaliagkos et al.’s invention into Gilbert et al.’s invention because it would enable to enhance the system by adjusting simultaneously based on multiple systems.
Re claim 16, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions that cause the apparatus to determine the playback speed preference further cause the apparatus to receive, from the user device, an indication of a preferred rate of syllables (e.g. Gilbert et al. – paragraph [0041]). 
Re claim 17, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions that cause the apparatus to determine the first audio pitch further cause the apparatus to determine, based on the indication of the preferred rate of syllables, the first audio pitch (e.g. Zavaliagkos et al. – col. 10 lines 3-12). 
Re claim 18, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions further cause the apparatus to determine, based on the playback speed preference, a second playback speed for a second segment of the content (e.g. Gilbert et al. – paragraphs [0018 and 0035]). 
Re claim 19, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the second playback speed is different than the first playback speed (e.g. Gilbert et al. – paragraphs [0018 and 0020]). 
Re claim 20, Gilbert et al. in view of Triplett et al. and Zavaliagkos et al. disclose the processor-executable instructions that cause the apparatus to determine the playback speed recommendation for the first segment of the content further cause the apparatus to determine, based on a playback profile, the playback speed recommendation for the first segment of the content (e.g. Gilbert et al. – paragraphs [0018 and 0035]).
Claims 8-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilbert et al. (U.S. 2007/0223873 A1) in view of Triplett et al. (U.S. 2013/0343566 A1). 
Re claim 8, this claim has similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 wherein the first playback is the initial playback of the content, the second playback is the target playback, and the third playback is the adjusted playback which is substantially same as the target playback as seen in paragraph [0020] of Gilbert et al.
Re claim 9, Gilbert et al. in view of Triplett et al. the third playback speed comprises a playback speed recommendation (e.g. Gilbert et al. – paragraph [0020] the adjusted playback would be same as the target playback which is the recommended playback). 
Re claim 10, this claim has similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 11, this claim has similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 12, this claim has similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 13, this claim has similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 14, Gilbert et al. in view of Triplett et al. the content source receives the one or more other playback speeds from the one or more other user devices (e.g. Gilbert et al. – abstract wherein adjustment can be adjusted individually to users). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 8,849,948. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims of Patent would reasonably anticipate all the limitations in the pending claims.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,269,396. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims of Patent would reasonably anticipate all the limitations in the pending claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,726,871. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims of Patent would reasonably anticipate all the limitations in the pending claims.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 6-8 for claims that the secondary reference by Triplett et al. would not qualified for the prior art as it was filed after the earlier filing date of 07/29/2011. 
The examiner respectfully submits that the amendment, particularly the limitations of playback speed of the current is determined based on the playback speed of other user devices adjusted the output of the content is not fully supported by the CON Application 13193710 or Patent 8849948.

The applicant argues in pages 6-7 for claim 1 that Gilbert fails to disclose the amended limitation.
The examiner respectfully submits that the new ground of rejection above fully addressed how the third reference by Zavaliagkos et al., particularly Figure 6 would reasonably disclose the claimed limitations, see detail of rejection above.

The applicant argues in page 7-8 for claims 8 and 15 that the reference fails to show the playback speeds are associated with the content source and one or more other user devices or the speed recommendation is associated with a third party.
The examiner respectfully submits that these limitations are drafted broadly that it does not require any specific way of relationship between the playback speed with other user devices or the third party.  Thus, it is interpreted as long as the playback speed has some connection with other devices/third party it would read on the claimed limitations.  In this case, the third party can be anything including the content producer, the content editor, or even the content viewer and the content is playback at different devices &/ zones.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451